Title: Poor Richard, 1735
From: Franklin, Benjamin
To: 



Courteous Reader,
Octob. 30. 1734.
This is the third Time of my appearing in print, hitherto very much to my own Satisfaction, and, I have reason to hope, to the Satisfaction of the Publick also; for the Publick is generous, and has been very charitable and good to me. I should be ungrateful then, if I did not take every Opportunity of expressing my Gratitude; for ingratum si dixeris, omnia dixeris: I therefore return the Publick my most humble and hearty Thanks.
Whatever may be the Musick of the Spheres, how great soever the Harmony of the Stars, ’tis certain there is no Harmony among the Stargazers; but they are perpetually growling and snarling at one another like strange Curs, or like some Men at their Wives: I had resolved to keep the Peace on my own part, and affront none of them; and I shall persist in that Resolution: But having receiv’d much Abuse from Titan Leeds deceas’d, (Titan Leeds when living would not have us’d me so!) I say, having receiv’d much Abuse from the Ghost of Titan Leeds, who pretends to be still living, and to write Almanacks in spight of me and my Predictions, I cannot help saying, that tho’ I take it patiently, I take it very unkindly. And whatever he may pretend, ’tis undoubtedly true that he is really defunct and dead. First because the Stars are seldom disappointed, never but in the Case of wise Men, Sapiens dominabitur astris, and they fore-show’d his Death at the Time I predicted it. Secondly, ’Twas requisite and necessary he should die punctually at that Time, for the Honour of Astrology, the Art professed both by him and his Father before him. Thirdly, ’Tis plain to every one that reads his two last Almanacks (for 1734 and 35) that they are not written with that Life his Performances use to be written with; the Wit is low and flat, the little Hints dull and spiritless, nothing smart in them but Hudibras’s Verses against Astrology at the Heads of the Months in the last, which no Astrologer but a dead one would have inserted, and no Man living would or could write such Stuff as the rest. But lastly, I shall convince him from his own Words, that he is dead, (ex ore suo condemnatus est) for in his Preface to his Almanack for 1734, he says, “Saunders adds another Gross Falshood in his Almanack, viz. that by my own Calculation I shall survive until the 26th of the said Month October 1733, which is as untrue as the former.” Now if it be, as Leeds says, untrue and a gross Falshood that he surviv’d till the 26th of October 1733, then it is certainly true that he died before that Time: And if he died before that Time, he is dead now, to all Intents and Purposes, any thing he may say to the contrary notwithstanding. And at what Time before the 26th is it so likely he should die, as at the Time by me predicted, viz. the 17th of October aforesaid? But if some People will walk and be troublesome after Death, it may perhaps be born with a little, because it cannot well be avoided unless one would be at the Pains and Expence of laying them in the Red Sea; however, they should not presume too much upon the Liberty allow’d them; I know Confinement must needs be mighty irksome to the free Spirit of an Astronomer, and I am too compassionate to proceed suddenly to Extremities with it; nevertheless, tho’ I resolve with Reluctance, I shall not long defer, if it does not speedily learn to treat its living Friends with better Manners. I am, Courteous Reader, Your obliged Friend and Servant,
R. Saunders



Says ♄ to ♂, Brother, when shall I see
Penn’s People a scraping Acquaintance with thee?
Says ♂, only ♃ knows; but this I can tell,
They neglect me for Hermes, they love him too well.
O, if that be Case, says ♄, ne’er fear,
If they’re tender of Hermes, and hold him so dear,
They’ll solicit thy Help e’er I’ve finish’d my Round,
Using ♂ Hermes’ Foes to deter or confound.

XI Mon. January hath xxxi days.


  The two or three Necessaries.
Two or three Frolicks abroad in sweet May,
Two or three civil Things said by the way,
Two or three Languishes, two or three Sighs,
Two or three Bless me’s! and Let me die’s!
Two or three Squeezes, and two or three Towzes,

With 2 or 3 hundred Pound spent at their Houses,
Can never fail cuckolding two or three Spouses.

Look before, or you’ll find yourself behind.
  
Bad Commentators spoil the best of books,
So God sends meat (they say) the devil Cooks.

Approve not of him who commends all you say.
By diligence and patience, the mouse bit in two the cable.
Full of courtesie, full of craft.
XII Mon. February hath xxviii days.
  
Among the vain Pretenders of the Town,
Hibham of late is wondrous noted grown;
Hibham scarce reads, and is not worth a groat,
Yet with some high-flown Words and a fine Coat,
He struts and talks of Books, and of Estate,
And learned J---s he calls his Intimate.
The Mob admire! Thus mighty Impudence
Supplies the want of Learning, Wealth and Sense.

A little House well fill’d, a little Field well till’d, and a little Wife well will’d, are great Riches.
Old Maids lead Apes there, where the old Batchelors are turn’d to Apes.
Some are weatherwise, some are otherwise.
I Mon. March hath xxxi days.
  
There’s many Men forget their proper Station,
And still are meddling with th’ Administration
Of Government; that’s wrong, and this is right,
And such a Law is out of Reason quite;
Thus spending too much Thought on State Affairs
The Business is neglected which is theirs.
So some fond Traveller gazing at the Stars
Slips in next Ditch and gets a dirty Arse.


Dyrro lynn y ddoeth e fydd ddoethach.
The poor man must walk to get meat for his stomach, the rich man to get a stomach to his meat.
He that goes far to marry, will either deceive or be deceived.

  Eyes and Priests
  Bear no Jests.

II Mon. April hath xxx days.
  
William, because his Wife was something ill,
Uncertain in her Health, indifferent still,
He turn’d her out of Doors without reply:
I ask’d if he that Act could justifie.
In Sickness and in Health, says he, I’m bound
To keep her; when she’s worse or better found
I’ll take her in again: And now you’ll see,
She’ll quickly either mend or end, says he.

The Family of Fools is ancient.
Necessity never made a good bargain.
If Pride leads the Van, Beggary brings up the Rear.
There’s many witty men whose brains can’t fill their bellies.
Weighty Questions ask for deliberate Answers.
III Mon. May hath xxxi days.
  
There’s nought so silly, sure, as Vanity,
It self its chiefest End does still destroy.
To be commended still its Brains are racking,
But who will give it what it’s always taking?
Thou’rt fair ’tis true; and witty too, I know it;
And well-bred, Sally, for thy Manners show it:
But whilst thou mak’st Self-Praise thy only Care,
Thou’rt neither witty, nor well-bred, nor fair.


  
When ♂ and ♀ in ☌ lie,
Then, Maids, whate’er is ask’d of you, deny.

Be slow in chusing a Friend, slower in changing.
  
Old Hob was lately married in the Night,
What needed Day, his fair young Wife is light.

Pain wastes the Body, Pleasures the Understanding.
The cunning man steals a horse, the wise man lets him alone.
IV Mon. June hath xxx days.
  
When will the Miser’s Chest be full enough?
When will he cease his Bags to cram and stuff?
All Day he labours and all Night contrives,
Providing as if he’d an hundred Lives.
While endless Care cuts short the common Span:
So have I seen with Dropsy swoln, a Man,
Drink and drink more, and still unsatisfi’d,
Drink till Drink drown’d him, yet he thirsty dy’d.

  
Nothing but Money,
Is sweeter than Honey.

Humility makes great men twice honourable.
  
A Ship under sail and a big-bellied Woman,
Are the handsomest two things that can be seen common.

Keep thy shop, and thy shop will keep thee.
The King’s cheese is half wasted in parings: But no matter, ’tis made of the peoples milk.
V Mon. July hath xxxi days.
  
    On LOUIS the XIV. of France.
Louis (’tis true, I own to you)
Paid Learned Men for Writing,
And valiant Men for Fighting:
Himself could neither write nor fight,

Nor make his People happy;
Yet Fools will prate, and call him Great;
Shame on their Noddles sappy.

  
What’s given shines,
What’s receiv’d is rusty.

Sloth and Silence are a Fool’s Virtues.
  
Of learned Fools I have seen ten times ten,
Of unlearned wise men I have seen a hundred.

Three may keep a Secret, if two of them are dead.
Poverty wants some things, Luxury many things, Avarice all things.
A Lie stands on 1 leg, Truth on 2.
VI Mon. August hath xxxi days.
  
Sam had the worst Wife that a Man could have,
Proud, Lazy, Sot, could neither get nor save,
Eternal Scold she was, and what is worse,
The D---l burn thee, was her common Curse.
Forbear, quoth Sam, that fruitless Curse so common,
He’ll not hurt me who’ve married his Kinswoman.

There’s small Revenge in Words, but Words may be greatly revenged.
Great wits jump (says the Poet) and hit his Head against the Post.
A man is never so ridiculous by those Qualities that are his own as by those that he affects to have.
Deny Self for Self’s sake.
VII Mon. September hath xxx days.
  
Blind are the Sons of Men, few of the Kind
Know their chief Interest, or knowing, mind:
Most, far from following what they know is best,

Trifle in earnest, but mind that in jest.
So Hal the Fiddle tunes harmoniously,
While all is Discord in’s Oeconomy.
Tim moderate fare and abstinence much prizes,
In publick, but in private gormandizes.

Ever since Follies have pleas’d, Fools have been able to divert.
It is better to take many Injuries than to give one.
Opportunity is the great Bawd.
  VIII Mon. October hath xxxi days.
  
Little Half-wits are wondrous pert, we find,
Scoffing and jeering on whole Womankind,
All false, ALL Whores, ALL this and that and t’other,
Not one Exception left, ev’n for their Mother.
But Men of Wisdom and Experience know,
That there’s no greater Happiness below
Than a good Wife affords; and such there’s many,
For every Man has one, the best of any.

Early to bed and early to rise, makes a man healthy wealthy and wise.
To be humble to Superiors is Duty, to Equals Courtesy, to Inferiors Nobleness.
Here comes the Orator! with his Flood of Words, and his Drop of Reason.
  IX Mon. November hath xxx days.
  
The Lying Habit is in some so strong,
To Truth they know not how to bend their Tongue;
And tho’ sometimes their Ends Truth best would answer
Yet Lies come uppermost, do what they can, Sir,
Mendacio delights in telling News,
And that it may be such, himself doth use
To make it; but he now no longer need;
Let him tell Truth, it will be News indeed.


An old young man, will be a young old man.
Sal laughs at every thing you say. Why? Because she has fine Teeth.
  
If what most men admire, they would despise,
’Twould look as if mankind were growing wise.

The Sun never repents of the good he does, nor does he ever demand a recompence.
  X Mon. December hath xxxi days.
  
’Tis not the Face with a delightful Air,
A rosy Cheek and lovely flowing Hair;
Nor sparkling Eyes to best Advantage set,
Nor all the Members rang’d in Alphabet,
Sweet in Proportion as the lovely Dies,
Which bring th’ etherial Bow before our Eyes,
That can with Wisdom Approbation find,
Like pious Morals and an honest Mind;
By Virtue’s living Laws from every Vice refin’d.

Are you angry that others disappoint you? remember you cannot depend upon yourself.
One Mend-fault is worth two Findfaults, but one Findfault is better than two Makefaults.
  
Reader, I wish thee Health, Wealth, Happiness,
And may kind Heaven thy Year’s Industry bless.


  
Of the Eclipses, 1735.
There will be four Eclipses this Year, two of the Sun and two of the Moon.
The first will be of the Moon the 27th of March, in the Morning; the Moon, being near setting, will be below our Horizon before the greatest Obscuration; so that we shall not see above 5 Digits eclipsed; but those who live far enough westward may see the whole, which will be near seven Digits.
The second is of the Sun, April 11. invisible in these Parts.

The third is of the Moon, September 20. beginning at 15 minutes after 7 Afternoon; the middle at 20 min. after 8, the End at 11 minutes after 10; total Duration 2 ho. 56 min. Digits eclipsed 6 and a quarter.
The fourth and last is an Eclipse of the Sun, October 4. at 9 afternoon, invisible.
I shall not say much of the Signification of the Eclipses this Year, for in truth they do not signifie much; only I may observe by the way, that the first Eclipse of the Moon being celebrated in ♎︎ Libra or the Ballance, foreshews a Failure of Justice, where People judge in their own Cases. But in the following Year 1736, there will be six Eclipses, four of the Sun, and two of the Moon, which two Eclipses of the Moon will be both total, and portend great Revolutions in Europe, particularly in Germany; and some great and surprizing Events relating to these northern Colonies, of which I purpose to speak at large in my next.




  The Courts.
When Popery in Britain sway’d, I’ve read,
The Lawyers fear’d they should be damn’d when dead,
Because they had no Saint to hand their Pray’rs,
And in Heav’n’s Court take Care of their Affairs.
Therefore consulting, Evanus they sent
To Rome with a huge Purse, on this Intent
That to the Holy Father making known
Their woful Case, he might appoint them One.
Being arriv’d, he offers his Complaint
In Language smooth, and humbly begs a Saint:
For why, says he, when others on Heav’n wou’d call,
Physicians, Seamen, Scholars, Tradesmen, all
Have their own Saints, we Lawyers none at all.
The Pope was puzzel’d, never puzzel’d worse,
For with pleas’d Eyes he saw the proffer’d Purse,
But ne’er, in all his Knowledge or his Reading,
He’d met with one good Man that practis’d Pleading;
Who then should be the Saint? he could not tell.
At length the Thing was thus concluded well.
Within our City, says his Holiness,
There is one Church fill’d with the Images

Of all the Saints, with whom the Wall’s surrounded,
Blindfold Evanus, lead him three times round it,
Then let him feel (but give me first the Purse)
And take the first he finds, for better or worse.
Round went Evanus till he came where stood
St. Michael with the Devil under’s Foot;
And groping round, he seiz’d old Satan’s Head,
This be our Saint, he cries; Amen, the Father said.
But when they open’d poor Evanus’ Eyes,
Alack! he sunk with Shame and with Surprize!


